Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.
	It should be noted that the following issues were found, resulting in references being lined through:
	a) A duplicate IDS was filed.
	b) Office Actions of US Applications do not qualify as prior art references, due to the fact that an Office Action is not a published document readily available to the general public.
	c) Duplicate listing of a reference.
	d) Incorrect information (i.e. the patent number does not correspond to the inventor name, etc.)
	e) The reference is completely unrelated to the claimed invention.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "47" and "65" have both been used to designate the same element of the invention.  

	Reference characters "41", "47", "65", "67", "73" and "66" have been used to designate the same element of the invention.  
	Reference characters "159" and "161" have both been used to designate the same element of the invention.  
	Reference characters "145" and "146" have both been used to designate the same element of the invention.  
	Reference characters "1661" and "1721" have both been used to designate the same element of the invention.  
	Reference characters "49" and "51" have both been used to designate the same element of the invention. Reference characters cannot share the same leader line.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 552, 554, WC, HT, FZ, DZ, 2621, 262E, 2631, 263C, 2731, 273T, Tib, 512, 5552, 5554, 5555-8, 536, 541, 5421, 542J, 551, 553, 5561, 556N, 5371, and 537P.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 48i, 48r, 71i, 262i, 262j, 262k, 262l, 263i, 263k, 263j, 276, Tih, α, dZDesign, FDesign, dZImpact, and FImpact.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “145” has been used to designate different elements in Figure 16.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8, 10-14, 17-18, 21, 27, 30, 33-34, 37, 40-47, and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "flat" in claims 1 and 7-8 is a relative term which renders the claims indefinite.  The term "flat" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14, 17-18, 21, 27, 30, 33-34, 37, 40-47, 68, and 70-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuchoski et al (2010/0276990) in view of Delfino et al (8,491,981). Zuchoski et al shows a track  having all of the features as set forth in the above claims, except as noted below.
	Per portions of claims 1, 40-43, 68, and 70-72, Zuchoski et al shows a track system 16 including a track 41, drive wheel 42, longitudinally spaced idler wheels 54 contacting the bottom run of the track 41, wherein the rotational axis of the drive wheel 42 is located between the axis of rotation of the idler wheels 54 such that a frame 44 that supports the idler wheels 54 is movable relative to the rotational axis of the drive wheel 42.
	Per claim 17, the track system 16 of Zuchoski et al includes a plurality of idler wheels 54, with pairs of idler wheels 54 having individual wheels spaced from each other in the width direction of the track 41.
	Per claim 18, the sum of the width of the non-pneumatic tire of the first and second idler wheels 54 in each pair corresponds to at least a majority of the width of the track 41 (see Figure 3). 
	Per claims 44-46, the track assembly 16 further includes a plurality of roller wheels 50 contacting the bottom run of the track 41, and disposed between the idler wheels 54. The idler wheels 54 have a larger diameter than the roller wheels 50. The idler wheels 54 also have a greater width than the roller wheels 50 (see Figure 7).
	Per claim 47, Figures 3-4 show the track 41 includes an inner surface having a plurality of wheel-contacting projections, which contact the drive wheel 42. The width of the idler wheels 54 is greater than the width of the projections. 
	Zuchoski et al shows the idler wheels 54 being non-pneumatic deformable wheels (see Figure 9). These deformable idler wheels 54 deflect more by shearing than 
	Regarding portions of claims 1, 17, and 70-72, Figure 7 of Delfino et al teaches the use of a non-pneumatic wheel 10 having an annular beam 13 that deflects at an area of contact, and an annular support 12 disposed radially inwardly from the annular beam 13. The annular support 12 deforms under load to support the wheel 10 by tension. 
	Regarding claim 2, the wheel 10 of Delfino et al deforms such that annual beam 13 at the area of contact is compressed and in the area not in contact is in tension.
	Regarding claims 3-5, the wheel 10 of Delfino et al includes a plurality of spokes 12 forming the annular support. The spokes 12 are resiliently deformable such that those within the area of contact are compressed and those that are outside the area of contact are in tension. Furthermore, each spoke 12 is curved. 
	Regarding claim 6, the annular beam 13 deflects more by shearing than by bending when encountering an obstacle.  
	Regarding claims 10-13, Delfino et al teaches that the annular beam 13 includes a plurality of openings (generally at 15) distributed in the circumferential direction of the wheel 10. The openings 15 extend from a first lateral side to a second lateral side of the wheel 10. The wheel 10 includes a tread 16. The annular beam 13 is a first elastomeric material that is different than the elastomeric material of the tread 16.
	Regarding claim 33, the wheel 10 includes a hub 11, with the spokes 12 (i.e. a plurality of arms) extending radially therefrom. 

	Regarding a portion of claim 1, and claims 7-8, Zuchoski et al as modified by Delfino et al does not specify that the ratio of the transverse deflection of the annular beam due to shear over a transverse deflection of the annular beam due to bending at the center of an area of contact is at least two or three or five. However, this is a result effective variable dependent upon the physical and chemical properties of the materials used to form the annular beam; and thus one of ordinary skill in the art would find it obvious dependent upon the desired load handling characteristics of the idler wheels.
	Regarding claim 14, Zuchoski et al as modified by Delfino et al does not disclose the ratio of the width of the wheel over the width of the track is at least 0.2. However, this is a result effective variable dependent upon the desired load handling characteristics and physical footprint of the idler wheels.
	Regarding claim 21, Zuchoski et al as modified by Delfino et al does not disclose the ratio of the mass of the idler wheel over the outer diameter thereof normalized by the width thereof is no more than 0.0005 kg/mm2. However, this is a result effective variable dependent upon the desired load handling characteristics of the idler wheels.
	Regarding claim 30, Zuchoski et al as modified by Delfino et al does not disclose the ratio of the volume occupied by the spokes over the volume bounded by the annular 
	Regarding claim 34, Zuchoski et al as modified by Delfino et al does not disclose a ratio of the section height of the wheel over the width of the wheel being at least 70%. However, this is a result effective variable dependent upon the desired load handling characteristics of the idler wheels.
	Regarding claim 37, Zuchoski et al as modified by Delfino et al does not show the inner diameter of the wheel is no more than half of the outer diameter of the wheel. However, this is a result effective variable dependent upon the desired load handling characteristics of the idler wheels.
	Regarding claim 70, Zuchoski et al as modified by Delfino et al does not disclose the ratio of the radial stiffness of the idler wheel over the outer diameter thereof normalized by the width thereof is 0.0001-0.0002 kg/mm3. However, this is a result effective variable dependent upon the desired load handling characteristics of the idler wheels.
	Regarding claim 71, Zuchoski et al as modified by Delfino et al does not disclose the ratio of the value of the radial stiffness of the idler wheel. However, this is a result effective variable dependent upon the physical and chemical properties of the materials used to form the annular beam; and thus one of ordinary skill in the art would find it obvious dependent upon the desired load handling characteristics of the idler wheels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show track systems and/or resilient wheels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617